Citation Nr: 1103973	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  04-20 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC), 
pursuant to 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to October 1963.  
He died in February 2003.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2003 rating decision in which the RO denied DIC benefits 
and nonservice-connected death pension benefits.  Later that 
month, the appellant filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2004, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) later that month.

The Board notes, initially, that in a September 2003 letter, the 
RO informed the appellant that it was not accepting her March 
2003 correspondence as an NOD.  An NOD is defined as a written 
communication from a claimant expressing dissatisfaction or 
disagreement with an adjudicative determination of the RO and a 
desire to contest the result.  See 38 C.F.R. § 20.201 (2010).  
The appellant's March 2003 letter clearly stated that she wished 
to appeal the decision denying DIC and death pension benefits.  
As this document constitutes a valid NOD, the RO appropriately 
issued the SOC in April 2004 (notwithstanding its earlier 
letter).

The Board also notes that, in the March 2003 decision and April 
2004 SOC, the RO addressed whether the appellant was entitled to 
DIC benefits based on service connection for the cause of the 
Veteran's death and pursuant to 38 U.S.C.A. § 1318 (West 2002).  
The April 2004 substantive appeal reflects the appellant's intent 
to appeal all issues addressed in the SOC.  Accordingly, the 
Board has characterized the appeal as encompassing both matters 
set forth on the title page.

In June 2005, the appellant testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  In September 2008, the 
appellant testified during a hearing before the undersigned 
Veterans Law Judge at the RO.  Transcripts of both hearings are 
of record.

During the September 2008 Board hearing, the appellant submitted 
an authorization form to obtain private treatment records from 
Orlando Regional Healthcare, specifically Sand Lake Hospital, 
along with a waiver of initial RO consideration of the document.  
The Board accepted that evidence for inclusion in the record.  
See 38 C.F.R. §§ 20.800, 20.1304 (2010).

In October 2008, the Board denied the appellant's claim for 
nonservice-connected death pension benefits.  At that time, the 
Board also remanded the claims for service connection for the 
cause of the Veteran's death and for DIC benefits, pursuant to 38 
U.S.C.A. § 1318, to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for further action, to include 
additional development of the evidence.  After completing the 
requested development, the RO/AMC continued to deny the claims 
(as reflected in a November 2010 supplemental SOC (SSOC)) and 
returned the remaining matters on appeal to the Board for further 
consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  As reflected on his death certificate, the Veteran died from 
arrhythmia, due to or as a consequence of arteriosclerotic 
cardiovascular disease.

3.  At the time of the Veteran's death in February 2003, service 
connection was in effect only for residuals of splenectomy; a 30 
percent rating had been in effect for this disability since 
October 1963.

4.  Competent medical evidence does not show that cardiovascular-
renal disease was manifest to a compensable degree during the 
one-year period following the Veteran's separation from service, 
and the only competent opinion to address the etiology of the 
Veteran's cardiovascular disease weighs against the claim.
 
5.  A disability of service origin did not cause or contribute 
substantially or materially to the Veteran's death.

6.  The Veteran, who died more than 39 years after his discharge 
from service, was not rated totally disabled due to service-
connected disabilities for 10 continuous years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 20.1106 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Pertinent to the claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318, the appellant has been notified of the 
reasons for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to the 
claim.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the appellant.  As 
will be explained below, this claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the duties 
to notify and assist imposed by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Regarding the claim for service connection for the cause of the 
Veteran's death, notice requirements under the VCAA essentially 
require VA to notify a claimant of any evidence that is necessary 
to substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In a claim for DIC benefits, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, an August 2010 post-rating letter provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate a claim for service connection for the 
cause of the Veteran's death, as well as what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA.  The letter specifically 
informed the appellant of the condition for which the Veteran was 
service-connected at the time of his death, and provided an 
explanation of the evidence and information required to 
substantiate a DIC claim based on previously service connected 
conditions, and based on conditions not yet service-connected 
(consistent with Hupp).

After issuance of the August 2010 letter, and opportunity for the 
appellant to respond, the November 2010 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not shown 
to be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service medical 
records, private medical records from Physician Associates, the 
February 2003 death certificate, and June 2004 and October 2010 
VA medical opinions.  Also of record and considered in connection 
with the appeal are the transcripts of the appellant's June 2005 
DRO hearing and September 2008 Board hearing, along with various 
written statements provided by the appellant, and by her 
representative, in her behalf.  Records from Orlando Regional 
Medical Center (to include Sand Lake Hospital (now Dr. P. 
Phillips Hospital)) have been reported destroyed.  No additional 
RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with these claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as cardiovascular-renal disease (including hypertension), 
which develop to a compensable degree within a prescribed period 
after discharge from service (one year for cardiovascular-renal 
disease), although there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease 
need not be diagnosed within the presumptive period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially to his death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  Service-connected disability will be considered 
as the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; or 
that it aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-
connected disability casually shared in producing death; rather, 
a causal connection must be shown.  Id.

As reflected on his death certificate, the Veteran died in 
February 2003 from arrhythmia due to or as a consequence of 
arteriosclerotic cardiovascular disease.  At the time of his 
death, service connection was in effect for residuals of 
splenectomy.  A 30 percent rating had been in effect for this 
disability since October 1963.

In her substantive appeal, the appellant contends that the 
Veteran's death from arrhythmia and arteriosclerotic 
cardiovascular disease is related to a splenectomy he underwent 
in service.  She maintains that, because he did not have a 
spleen, a clot formed in his leg, traveled to his heart, and 
caused him to have a heart attack.

After a full review of the record, including the medical 
evidence, as well as statements by the appellant and those made 
on her behalf, the Board finds that service connection for the 
cause of the Veteran's death is not warranted.

The Veteran's service records are completely negative for any 
findings or diagnoses of chronic cardiovascular disease.  When he 
was examined for service separation in June 1963, his heart and 
vascular system were found to be normal.  His blood pressure was 
recorded as 114/68, 110/68, and 118/70 while sitting, recumbent, 
and standing, respectively.

Chest x-rays at the time of the Veteran's service discharge 
examination revealed what was initially thought to be a density 
of the Veteran's left lower lung field.  He was admitted to a 
hospital for evaluation.  An exploratory laparotomy revealed that 
the lesion was due to a retention cyst on the spleen that 
indented the stomach wall.  He underwent an exploratory 
gastrotomy, which was noted to be normal, and a splenectomy.  He 
experienced problems post-operatively that required evacuation of 
a left sub-diaphragmatic hematoma, thoracentesis, indirect blood 
transfusion, and antibiotic therapy.  Subsequently, with the 
incision healing satisfactorily, and the Veteran feeling well, he 
was granted convalescent leave for 30 days.  Upon return from 
that leave, it was noted that he was asymptomatic and all wounds 
were healed.

The Veteran was examined for VA compensation purposes in March 
1964, in connection with his claim for service connection for 
residuals of in-service surgery.  It was noted that his heart 
sounds were regular and clear, that there were no murmurs, and 
that his peripheral vessels were not thickened.  His sitting 
blood pressure was 104/60, and a chest x-ray was noted to be 
normal.

Private medical records from Physicians Associates, dated from 
May 1992 to January 2003, reflect that the Veteran had a history 
of coronary artery disease and hyperlipidemia.  Periodically, 
beginning in July 1992, he had diastolic blood pressure readings 
of 90 or more.  In December 1997, he was found to have 
thrombophlebitis of the right leg.  In February 1999, it was 
noted that he had smoked a pack of cigarettes per day for 15 
years, quitting 15 years ago.  Examination of the heart revealed 
a normal sinus rhythm with no murmur or megaly.  It was noted 
that he complained of occasional lightheaded episodes, and 
possibly had a cardiac arrhythmia.

In April 2004, the appellant submitted an article on 
hypersplenism.  The article explains, among other things, that 
hypersequestration of blood in a large spleen is the predominant 
mechanism for cytopenia.

In June 2004, a VA physician reviewed the Veteran's claims file, 
including the service medical records and death certificate.  The 
examiner concluded that there was no evidence to suggest that the 
splenectomy performed in 1963 was related to the Veteran's cause 
of death.

During the June 2005 DRO hearing, the appellant essentially 
argued that the Veteran developed thrombosis of his legs as a 
result of having his spleen removed; that the thrombosis probably 
caused some plaquing or blood clots; and that the clots 
eventually led to the heart attack that killed him.

During the September 2008 Board hearing, the appellant testified 
that the Veteran had been well when they met, when he was about 
35 years old.  She stated that he had had problems with his legs 
back then, and that his problems had worsened as he had gotten 
older.

In October 2010, a second VA physician reviewed the available 
evidence and concluded that the Veteran's death was not related 
to his service-connected splenectomy.  The examiner explained 
that the main complication from splenectomy is severe infection 
or sepsis, since the spleen removes bacteria from the blood, and 
that heart disease such as coronary artery disease and 
arrhythmias are not caused or aggravated by splenectomy.

None of the above-cited medical evidence shows that 
cardiovascular-renal disease was manifest to a compensable degree 
during the one-year period following the Veteran's separation 
from service.  Nor does the medical evidence support a finding of 
a medical relationship between the Veteran's military service and 
the arrhythmia and arteriosclerotic cardiovascular disease that 
led to his death.  The only medical opinions of record to address 
the question of nexus are the two obtained from VA physicians, 
both of whom have opined that there is no relationship between 
the splenectomy performed in service and the Veteran's death.  
Thus, the only competent medical nexus opinions weigh against the 
claim, and neither the appellant nor her representative has 
presented or identified any contrary medical opinion.

The Board acknowledges that the appellant submitted an article 
regarding hypersplenism.  However, there is no evidence in the 
record to show that the Veteran ever suffered from having a large 
spleen; rather, his spleen was removed.  The article does not 
speak to the relationship, if any, between splenectomy and 
cardiovascular disease, and is not in any way specific to this 
Veteran.  As such, it is not probative of the medical nexus 
question in this appeal.

In addition to the medical and other objective evidence, the 
Board has considered the assertions advanced by and on the 
appellant's behalf in connection with the claim.  However, to the 
extent that these assertions are being offered to establish that 
there existed a relationship between the Veteran's death and 
either service or a service-connected disability, such evidence 
must fail.  Medical matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without 
appropriate medical training and expertise, neither the appellant 
nor her representative is competent to persuasively establish the 
required elements of the appellant's claim on the basis of 
assertions, alone.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this regard 
have no probative value.

As a final point, the Board notes that a recent amendment to the 
law allows for presumptive service connection for ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease, 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina) for all veterans who served in Vietnam during the Vietnam 
era (the period beginning on January 9, 1962, and ending on May 
7, 1975), or who were otherwise exposed to an herbicide agent (to 
include Agent Orange) during service.  See 38 U.S.C.A. § 1116(f), 
38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e), and 75 Fed. Reg. 53,202-
53,216 (August 31, 2010).  In this case, however, the Veteran's 
DD Form 214 clearly shows that he did not have any foreign and/or 
sea service.  Accordingly, and because there is no suggestion 
that he was otherwise exposed to herbicides during his period of 
active military duty, the amendment has no application.

Under these circumstances, the Board must conclude that the 
record does not support a finding that a disability of service 
origin caused or contributed substantially or materially to the 
Veteran's death, and that, therefore, the claim for service 
connection for the cause of the Veteran's death must be denied.  
In reaching the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence supports 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  DIC

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If the veteran's death is not determined to be 
service connected, a surviving spouse may still be entitled to 
benefits.

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the 
surviving spouse of a deceased veteran in the same manner as if 
the death were service-connected.  A "deceased veteran" for the 
purposes of this provision is a veteran who died not as a result 
of his own willful misconduct, and who either was in receipt of, 
or entitled to receive, compensation at the time of death for 
service-connected disability rated as totally disabling, if the 
service-connected disability was rated as totally disabling for 
10 or more years immediately preceding death, or if continuously 
rated as totally disabling for at least 5 years after the 
Veteran's separation from active service.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  A "deceased veteran" also includes a former 
prisoner of war (POW) who died after September 30, 1999 with a 
service-connected disability rated totally disabling for not less 
than one year immediately preceding death.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the provisions 
of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a survivor's 
claim for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106.

As noted above, at the time of his death, the Veteran had a 
single 30 percent disability rating for residuals of splenectomy, 
in effect from October 1963.  He was not rated as totally 
disabled.

In this case, the appellant has not claimed entitlement to DIC, 
under the provisions of 38 U.S.C.A. § 1318, based on the 
submission of new and material evidence to reopen a previously 
final VA decision, or argued that, but for the receipt of VA or 
military retirement pay, the Veteran would have been entitled at 
the time of his death to receive compensation for a service-
connected disability that was continuously rated totally 
disabling by schedular or unemployability rating for a period of 
10 or more years immediately preceding death, or was continuously 
rated totally disabling by schedular or unemployability rating 
from the date of the Veteran's discharge from service.  The Board 
also notes that neither the appellant nor her representative has 
raised a claim of clear and unmistakable error (CUE) in a final 
rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See 
Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. 
App. 242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).

In January 2000, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC 
benefits to cases where the Veteran, during his or her lifetime, 
had established a right to receive total service-connected 
disability compensation for the period of time specified in 38 
U.S.C.A. § 1318, or would have established such a right but for 
CUE in the adjudication of a claim or claims.  See 65 Fed. Reg. 
3,388 (Jan, 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis for 
establishing eligibility.  On April 5, 2002, VA also amended 38 
C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) on 
the question of whether a deceased veteran had been totally 
disabled for 8 years prior to death so that the surviving spouse 
could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

Subsequently, the Court held that "hypothetical entitlement" to 
DIC benefits under 38 U.S.C.A. § 1318 is allowed for claims filed 
prior to January 21, 2000, that is, the date of the VA regulation  
prohibiting "hypothetical entitlement."  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  In Rodriguez v. Peake,  511 
F.3d 1147 (2008), the United States Court of Appeals for the 
Federal Circuit held that  application of the amended regulations 
barring use of hypothetical entitlement theory for DIC claims did 
not have impermissible retroactive effect.

In this case, the Veteran died in February 2003 and the 
appellant's claim was filed that same month.  As such, these 
events occurred after VA's January 2000 amendment of 38 C.F.R. § 
3.22-the implementing regulation for 38 U.S.C.A. § 1318-to 
restrict the award of DIC benefits to cases where the Veteran, 
during his or her lifetime, had established a right to receive 
total service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or claims.

Thus, there is nothing to change the fact that the Veteran, who 
died over 39 years after his discharge from service (rendering 
inapplicable the 5-year provision), had no service-connected 
disability rated as totally disabling for at least 10 years prior 
to his death.  The evidence also does not reflect that the 
Veteran was a POW.  

For all the foregoing reasons, the Board must conclude that the 
Veteran was not a "deceased veteran" as defined in 38 U.S.C.A. 
§ 1318(b), and that the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318(a).  As the law is dispositive of this 
claim, it must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


